Citation Nr: 9935149	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

APPELLANT, his spouse, and J. J. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1943 to March 
1946, and from July 1948 to October 1966.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for service connection for a 
left eye disorder.  In October 1996, the Board remanded this 
matter to the RO for further development.  In August 1999, 
the Board requested a medical advisory opinion concerning the 
likelihood that the veteran's loss of vision in his left eye 
is related to trauma sustained in an accidental fall in 
February 1945.  That opinion was received by the Board in 
September 1999.  A copy was sent to the veteran's 
representative.  The veteran's representative has advised the 
Board that a copy of the report was sent to the veteran.  No 
response has been received from the veteran.


FINDING OF FACT

The veteran's current disability from a left eye disorder is 
not related to any disease or injury he sustained during his 
active military service.


CONCLUSION OF LAW

Service connection for a left eye disorder is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by a statement from a private 
physician who treated the veteran in which he opined that the 
head trauma sustained by the veteran during his active 
service could have caused a vitreous detachment which 
predisposed him to develop retinal detachment.  The RO has 
assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran contends that he has current disability from 
detached retina of the left eye as a result of trauma he 
sustained when he fell off the running board of a truck in 
February 1945.  In support of his claim, he has submitted 
letters from a physician who treated him for detached retina 
of the left eye in 1984.  In a letter dated in January 1985, 
Orion T. Ayer, M.D., noted that the veteran had undergone 
surgery for reattachment of the retina of the left eye.  A 
letter from Dr. Ayer dated in February 1986 indicates that 
the veteran had undergone multiple surgeries to reattach the 
retina, however, the retina redetached.  Dr. Ayer expressed 
the opinion that the disorder was "accidental" as opposed 
to secondary to a disease process.  In a February 1994 
letter, Dr. Ayer expressed his opinion that 

. . . the initial head trauma [the 
veteran] sustained in 1946 (sic) could 
have caused a traumatic posterior 
vitreous detachment that predisposed him 
to develop the complicated retinal 
detachment leading to the profound loss 
of vision in his left eye.

A "second opinion" written by Dr. Ayer's associate, Sam N. 
Nikou, M.D., in November 1994 appears to mistakenly date the 
veteran's decreased vision from November 1994, rather than 
November 1984.  It also notes that the symptom was preceded 
within 90 days by an "altercation" which resulted in 
multiple trauma to the left eye and adnexa.  Dr. Nikou 
expressed the opinion that "it is very likely that the 
initial trauma has triggered the process of proliferative 
vitreoretinopathy causing retinal detachment . . . ."  Dr. 
Nikou's letter does not mention the 1945 accident.

The veteran has testified that he first underwent eye surgery 
in November 1984 after noticing loss of vision in his left 
eye during a hunting trip.  He denied sustaining any head or 
eye trauma after his separation from service.

Service medical records show that when the veteran was 
examined after the February 1945 accident, he had a jagged 
laceration in the upper right eyelid, as well as abrasion on 
other parts of his body.  Records dated at the time of the 
accident do not contain any indication that the veteran had 
complaints, diagnoses, or treatment of a left eye disorder.

A report of medical history dated in August 1970 shows a 
check mark placed in the "yes" column under "Eye Trouble" 
but contains no expansion or description of such history.  A 
report of medical examination dated in November 1970 
indicates that the veteran's uncorrected visual acuity in 
both eyes was 20/20.  No defects or diagnoses pertinent to 
his eyes were noted.

The earliest dated documentation contained in the claims 
folder which indicates that the veteran had a left eye 
disorder was made in January 1985.  A letter from Dr. Ayer 
dated at that time indicated that the veteran presented with 
a history of gradual loss of left eye vision during the week 
preceding the initial consultation, with no previous ocular 
complaints.  Fundus examination revealed a very bullous 
retinal detachment with considerable vitreus organization.  
There were multiple flap tears in the superior temporal 
quadrant with considerable vitreous organization and a 
dispersed vitreous hemorrhage with some evidence of vitreous 
hemorrhages inferiorly.  Subsequently, the veteran underwent 
multiple surgeries which failed to satisfactorily reattach 
the retina and yield a functional visual result.  Ultimately, 
the left eye became blind to perception of light.

Pursuant to the Board's request, the veteran's claims folder 
was reviewed in 1999 by an ophthalmologist and professor of 
ophthalmology at a Texas college of medicine.  The physician 
concluded that the veteran's assertion that his left eye 
disorder was related to an injury sustained in 1945 is 
untenable.  The expert offered 10 reasons for his conclusion, 
which are paraphrased as follows:  1)  Injuries to a 19 year 
old severe enough to create retinal detachment would require 
direct, forceful injury to the globe itself-injuries which 
were no shown at the time of the veteran's February 1945 
accident; 2) injuries of the type the veteran sustained would 
more likely create a retinal sclopataria, retinal dialysis, 
or a giant retinal tear, which would have been symptomatic at 
or close to the time of the original injury; 3) if there had 
been a major vitreoretinal traction or retinal tears at the 
time of the alleged injury in 1945, it is unreasonable to 
conclude that the injury was asymptomatic for 39 years; 4) 
when initially seen in 1984, the attending ophthalmologist 
reported a history of no previous ocular complaints prior to 
the week preceding the consultation; 5) the ophthalmologist 
who examined the veteran in 1984 did not describe pigmented 
chorioretinal scars, lattice degeneration, or demarcation 
line of a slowly migrating retinal detachment, thus excluding 
pre-existing retinal pathology to a reasonable medical 
certainty; 6) the presence of multiple horseshoe tears with 
fresh vitreous hemorrhage suggests a reasonable proximity 
between the onset of the complaints and the retinal 
detachment; 7) horseshoe tears are a common manifestation of 
the syneresis and liquefaction of the vitreous as part of 
normal aging and separation from the retinal surface, 
especially abruptly with an acute posterior vitreous 
detachment; 8) the history described by the original 
ophthalmic surgeon best supports a finding of recent onset, 
related to the multiple retinal tears, rather than a process 
silent for 39 years; 9) the described bullous nature of the 
original retinal detachment is consistent with its onset 
proximal to the examination, rather that with an evolution 
for 39 years; 10) the recognition in 1994 of an atrophic 
retinal hole and operculum in the previously normal right 
eye, previously examined and documented to be normal on many 
occasions, is evidence of the expected aging and separation 
of the vitreous there and subsequent vitreoretinal disease as 
opposed to an antecedent injury from 47 years earlier.

Based on a review of the entire record, the Board finds that 
the veteran's left eye disorder is not related to the trauma 
he sustained from a fall from a truck running board in 1945.  
In so finding, the Board has afforded more probative weight 
to the conclusions of the ophthalmologist who prepared the 
report discussed immediately above.  The Board finds that Dr. 
Lewis's discussion well reasoned and based on a review of the 
entire record.  Dr. Lewis has cited 10 reasons why the claim 
that the veteran's left eye disorder, first manifested in 
1984, is related to an in-service trauma is untenable.  In 
contrast, Dr. Ayer concluded that it was merely possible that 
the veteran's left eye disorder was related to the injuries 
he sustained from the falling accident in 1945.  Although his 
associate, Dr. Nikou, described the relationship between the 
veteran's current left eye disorder and the "initial 
trauma" as "very likely", he did not account for the fact 
that the veteran did not have ocular complaints until some 39 
years after the in-service accident, nor did he identify the 
initial trauma as being incurred during the veteran's active 
military service.  Rather, he noted that the veteran had 
given a history of being involved in an "altercation" which 
occurred within 90 days prior to development of the symptoms 
manifested in 1984 which resulted in multiple trauma to the 
left eye and its appendages.  The Board finds that the 
relatively sudden onset of the veteran's left eye complaints 
many years after his separation from service, together with 
the clinical findings suggestive of recent development of the 
disorder, indicate a cause unrelated to any in-service 
trauma.

The appellant has asserted that the doctrine of benefit of 
the doubt requires that service connection be granted for the 
veteran's left eye disorder.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
However, in this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran's left eye disorder 
is not related to any disease or injury he sustained during 
his active military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).



ORDER 

Entitlement to service connection for a left eye disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

